                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 MICHAEL DEANGELO HODGES,

               Plaintiff,                              CIVIL ACTION NO.: 4:19-cv-98

        v.

 CORRECT HEALTH PROVIDER; NURSE
 CROWDER; and CHATHAM COUNTY
 SHERIFF OFFICE,

               Defendant.


                                        ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s June 10, 2019 Report and Recommendation, (doc. 5), to which no Objections

have been filed.   Accordingly, the Court ADOPTS the Report and Recommendation the

Complaint be DISMISSED for failure to comply with a court order. The Clerk is DIRECTED

to CLOSE this case.

       SO ORDERED, this 8th day of July, 2019.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
